Petition for Writ of Mandamus Conditionally Granted and Memorandum
Opinion filed January 12, 2018.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-18-00019-CV



                      IN RE PAUL SIMPSON, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                       County Civil Court at Law No. 1
                           Harris County, Texas
                       Trial Court Cause No. 1103791

                       MEMORANDUM OPINION

      On January 8, 2018, relator Paul Simpson filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017); see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable George Barnstone, presiding judge of the Harris County Civil Court at
Law No. 1, to vacate his First Amended Temporary Restraining Order (“Amended
TRO”). This order directs Paul Simpson, the Chairman of the Harris County
Republican Party, and Stan Stanart, the Harris County Clerk (collectively,
“Defendants”), to reinstate Paul Coselli’s name on the March 2018 Republican
Primary Ballot as a candidate for the 281st District Court of Harris County, and
restrains Defendants from removing Coselli’s name from the ballot. Because the
county court lacks subject-matter jurisdiction, the Amended TRO is void. We
therefore conditionally grant the petition for writ of mandamus.

               FACTUAL AND PROCEDURAL BACKGROUND
      Coselli alleges that on December 19, 2017, Simpson, in his capacity as
Chairman of the Harris County Republican Party, accepted Coselli’s application to
be on the Republican primary ballot and his filing fee of $2,500.

      Also on December 19, Sylvia Matthews filed a challenge to Coselli’s
application, alleging that Coselli’s application and supporting petitions were
defective for various reasons. At the Harris County Republican Party’s request,
Coselli filed a response to Matthews’s challenge. Simpson rejected Coselli’s
application on December 29, 2017.

      On January 2, 2018, Coselli filed suit in Harris County Civil Court at Law No.
1 against Simpson, as the chairman of the Harris County Republican Party, and Stan
Stanart, the Harris County Clerk, seeking a temporary restraining order and
temporary and permanent injunctions restraining and enjoining Simpson from
removing Coselli from the Republican primary ballot. In his petition, Coselli also

                                         2
asserts claims for fraud in the inducement and money had and received, seeking
actual damages of $2,500 (which Coselli paid as a filing fee) as well as exemplary
damages.1

        On January 2, 2018, Coselli sought and obtained a temporary restraining order
that that restrained Simpson and the Harris County Republican Party from removing
Coselli’s name from the Republican primary ballot (the “TRO”). On January 5,
Coselli filed a motion to modify the TRO. On January 8, the county court signed the
Amended TRO, which directed both Defendants to reinstate Coselli on the March
2018 Republican Primary Ballot and restrained Defendants from removing Coselli’s
name from the ballot. A hearing on the request for temporary injunction is set for
January 16, 2018.

                                   MANDAMUS STANDARD
        To obtain mandamus relief, a relator generally must show both that the trial
court clearly abused its discretion and that the relator has no adequate remedy by
appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.
proceeding). A trial court clearly abuses its discretion if it reaches a decision so
arbitrary and unreasonable as to amount to a clear and prejudicial error of law, or if
the trial court clearly fails to analyze the law correctly or apply the law correctly to


        1
         In responding to the mandamus petition, Coselli attaches a First Amended Petition that he filed in
the county court on January 10, 2018. We do not consider this amended petition because it was not before
the county court when it issued the Amended TRO challenged in this mandamus proceeding. See Axelson,
Inc. v. Mcllhany, 798 S.W.2d 550, 556 n.9 (Tex. 1990) (orig. proceeding); In re McDonald, 424 S.W.3d
774, 781 (Tex. App.—Beaumont 2014, orig. proceeding); In re Taylor, 113 S.W.3d 385, 392 (Tex. App.—
Houston [1st Dist.] 2003, orig. proceeding).
                                                    3
the facts. In re Cerberus Capital Mgmt. L.P., 164 S.W.3d 379, 382 (Tex. 2005) (orig.
proceeding) (per curiam). A trial court does not have the discretion to make an
erroneous legal conclusion even in an unsettled area of law. See Huie v. DeShazo,
922 S.W.2d 920, 927–28 (Tex. 1996).

      When an order is void, the relator need not show the relator lacks an adequate
appellate remedy, and mandamus relief is appropriate. In re Vaishangi, Inc., 442
S.W.3d 256, 261 (Tex. 2014) (orig. proceeding). An order is void if the court
rendering it had no jurisdiction of the subject-matter jurisdiction. See Mapco, Inc. v.
Forrest, 795 S.W.2d 700, 703 (Tex. 1990). Whether a pleader has alleged facts that
demonstrate a trial court’s subject-matter jurisdiction is a question of law reviewed
de novo. Sampson v. Univ. of Texas at Austin, 500 S.W.3d 380, 384 (Tex. 2016).

                                     ANALYSIS
      Simpson argues, among other things, that the Amended TRO is void because
the county court was without subject-matter jurisdiction to grant injunctive relief.
For the following reasons, we agree.

      The Texas Election Code provides that “[a] person who is being harmed or is
in danger of being harmed by a violation or threatened violation of this code is
entitled to appropriate injunctive relief to prevent the violation from continuing or
occurring.” Tex. Elec. Code Ann. § 273.081 (West 2010). But this section does not
specify that such relief may be obtained appropriately from a statutory county court.
Unlike district courts, constitutional and statutory county courts are courts of limited
subject-matter jurisdiction. Although county courts have the express power to issue

                                           4
writs of injunction,2 they lack jurisdiction to do so unless they have jurisdiction over
the controversy, either because of the subject matter or because of the amount in
controversy. Medina v. Benkiser, 262 S.W.3d 25, 27 (Tex. App.—Houston [1st
Dist.] 2008, no pet.) (citing Repka v. Am. Nat. Ins. Co., 143 Tex. 542, 186 S.W.2d
977, 980–81 (1945); In re Burlington N. & Santa Fe Ry., 12 S.W.3d 891, 898 (Tex.
App.—Houston [14th Dist.] 2000, orig. proceeding)). As one of our sister courts has
explained, “[t]he power to issue mandamus or equitable relief, as exercised by
county courts, must be conferred by a statutory grant [of jurisdiction]; usually the
plaintiff must rely on the county court’s concurrent jurisdiction and plead an amount
in controversy sufficient to trigger the county court’s jurisdiction.” Martin v.
Victoria Indep. Sch. Dist., 972 S.W.2d 815, 818 (Tex. App.—Corpus Christi 1998,
pet. denied). Section 273.081 does not itself grant a statutory county court
jurisdiction to hear a controversy regarding an alleged violation of the Election
Code. See Medina, 262 S.W.3d at 27–28.

       Coselli attempted to confer jurisdiction on the county court by also alleging
claims for fraud in the inducement and money had and received, seeking actual
damages in the amount of Coselli’s $2,500 filing fee. See Tex. Gov’t Code Ann.
§ 25.003(c)(1) (West Supp. 2017) (granting statutory county courts concurrent
jurisdiction over civil cases in which the matter in controversy exceeds $500 but
does not exceed $200,000, exclusive of items including punitive damages and
attorney’s fees). We conclude, however, that the county court also lacks jurisdiction

       2
         See, e.g., Tex. Gov’t Code Ann. § 25.0004(a) (West Supp. 2017); Tex. Civ. Prac. & Rem. Code
Ann. § 65.021(a) (West 2008).
                                                 5
over Coselli’s claims seeking damages for fraud in the inducement and money had
and received because those claims are not yet ripe.

      Ripeness is a component of subject-matter jurisdiction, and therefore it is a
threshold issue that may be examined by a court for the first time on appeal. Mayhew
v. Town of Sunnyvale, 964 S.W.2d 922, 928 (Tex. 1998); Hung Tan Phan v. An Dinh
Le, 426 S.W.3d 786, 792 (Tex. App.—Houston [1st Dist.] 2012, no pet.). The
ripeness doctrine “emphasizes the need for a concrete injury for a justiciable claim
to be presented.” Waco Indep. Sch. Dist. v. Gibson, 22 S.W.3d 849, 851 (Tex. 2000).
Under the ripeness doctrine, courts consider whether, at the time a lawsuit is filed,
the facts are developed sufficiently “so that an injury has occurred or is likely to
occur, rather than being contingent or remote.” Id. (quoting Patterson v. Planned
Parenthood of Houston & Se. Tex., Inc., 971 S.W.2d 439, 442 (Tex. 1998)). Thus,
in conducting a ripeness analysis, we inquire whether the case involves “uncertain
or contingent future events that may not occur as anticipated or may not occur at
all.” Id. at 852. A case is not ripe if determining whether the plaintiff has a concrete
injury depends upon contingent events or events that have not yet occurred. Id.

      Section 141.038(a)(3) of the Election Code provides that a filing fee paid in
connection with a candidate’s application for a place on the ballot shall be refunded
if “the candidate’s application for a place on the ballot is determined not to comply
with the requirements as to form, content, and procedure that it must satisfy for the
candidate’s name to be placed on the ballot.” Tex. Elec. Code Ann. § 141.038(a)(3)
(West 2010). “A claim for a refund of a filing fee must be presented to the authority
with whom the candidate’s application for a place on the ballot is filed.” Id.
                                           6
§ 141.038(b). “A filing fee may not be refunded except as provided by this section.”
Id. § 141.038(c).

      Because a filing fee may not be refunded except as provided by section
141.038, the presentment of a claim for refund of a filing fee to the appropriate
authority is a condition precedent to relief on any claim seeking the filing fee as
damages. Coselli is still attempting to get his name on the ballot, which was the point
of the Amended TRO; thus, it is unsurprising that he has not alleged presentment of
a claim to Simpson for a refund of his filing fee. Accordingly, Coselli has not yet
suffered any concrete injury arising from his alleged causes of action for fraud in the
inducement and money had and received; any injury related to the $2,500 filing fee
is contingent on Coselli presenting his claim for a refund to Simpson and Simpson
refusing a refund. We therefore hold that Coselli’s claims seeking damages for fraud
in the inducement and money had and received are not ripe, and the county court
lacks subject-matter jurisdiction over these claims. See Gibson, 22 S.W.3d at 851–
52. When the county court granted the Amended TRO, the court did not have
jurisdiction over the controversy based on either subject matter or the amount in
controversy. Therefore, the county court lacked jurisdiction to grant injunctive relief
when it issued the Amended TRO. See Medina, 262 S.W.3d at 27.

                                   CONCLUSION
      Because the county court lacked jurisdiction to grant injunctive relief when it
issued the Amended TRO, the Amended TRO is void and Simpson is entitled to
mandamus relief. We therefore conditionally grant the petition for writ of mandamus

                                          7
as follows: we direct the county court to vacate its Amended TRO and dismiss as
unripe Coselli’s claims for fraud in the inducement and money had and received.

      We are confident the county court will act in accordance with this opinion.
The writ of mandamus shall issue only if the county court fails to do so.



                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Busby and Jewell.




                                         8